ORDER

PER CURIAM.
Victor A. Cohen (“Cohen”) appeals from the trial court’s judgment dismissing his petition for legal malpractice against Mary H. Moorkamp (“Moorkamp”) for failing to state a cause of action. Cohen argues he claims he properly pleaded a cause of action for legal malpractice because: (1) an attorney-client relationship existed between him and Moorkamp; (2) there was a causal connection between Moorkamp’s alleged breach of duty and Cohen’s resulting harm; and (3) there were sufficient facts alleged to support a punitive damages claim.
We have reviewed the briefs of the parties and the legal file. The trial court did not err in finding Cohen’s petition failed to state a claim upon which relief could be granted. Nazeri v. Missouri Valley College, 860 S.W.2d 303, 306 (Mo. banc 1993). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.14(b).